Plaintiff, employee, brings this action under the provisions of the Workmen's Compensation Act, against the employer and insurance carrier, to obtain compensation for injuries.
There is evidence to support the findings of fact by the Commission, upon which the liability of the defendants is declared, and we find no error in the conclusions of law, or in the judgment of the court below affirming the award. Eller v. Leather Co., 222 N.C. 23,21 S.E.2d 809; Blevins v. Teer, 220 N.C. 135, 16 S.E.2d 659; Beach McLean,219 N.C. 521, 14 S.E.2d 515.
The judgment is
Affirmed.